Case 17-11658        Doc 88     Filed 11/28/18     Entered 11/28/18 14:54:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-11658
         John R Emerson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/13/2017.

         2) The plan was confirmed on 03/02/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/19/2018.

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,400.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-11658      Doc 88    Filed 11/28/18       Entered 11/28/18 14:54:54                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $45,450.00
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                  $45,450.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,527.65
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,527.65

 Attorney fees paid and disclosed by debtor:               $2,000.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 FORD MOTOR CREDIT CO           Secured             0.00          0.00             0.00           0.00       0.00
 INTERNAL REVENUE SERVICE       Unsecured     13,097.94     21,537.80        21,537.80            0.00       0.00
 INTERNAL REVENUE SERVICE       Priority      43,000.00     53,838.90        53,838.90            0.00       0.00
 INTERNAL REVENUE SERVICE       Secured       22,400.00     22,400.00        22,400.00       6,839.00        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured            NA       2,559.21         2,559.21           0.00       0.00
 JP MORGAN CHASE BANK NA        Unsecured            NA     10,409.67        10,409.67            0.00       0.00
 OCWEN LOAN SERVICING LLC       Secured             0.00          0.00             0.00           0.00       0.00
 OCWEN LOAN SERVICING LLC       Secured      100,838.80     26,679.32        26,679.32      26,679.32        0.00
 REAL TIME RESOLUTIONS          Secured       27,984.75     27,984.75        27,984.75       7,404.03        0.00
 REAL TIME RESOLUTIONS          Secured             0.00          0.00             0.00           0.00       0.00
 SANTANDER CONSUMER USA         Secured             0.00          0.00             0.00           0.00       0.00
 MEIER CLINICS                  Unsecured         298.00           NA               NA            0.00       0.00
 SYNCHRONY BANK                 Unsecured         760.00           NA               NA            0.00       0.00
 AUTO CLUB GROUP                Unsecured         113.00           NA               NA            0.00       0.00
 BANK OF AMERICA                Unsecured         846.00           NA               NA            0.00       0.00
 BMW BANK OF NORTH AMERICA      Unsecured     13,272.00            NA               NA            0.00       0.00
 CENTRAL DUPAGE EMERGENCE PHY   Unsecured         239.00           NA               NA            0.00       0.00
 CHASE                          Unsecured      6,635.00            NA               NA            0.00       0.00
 CHASE                          Unsecured      5,986.00            NA               NA            0.00       0.00
 DUPAGE MEDICAL GROUP           Unsecured         146.00           NA               NA            0.00       0.00
 VERIZON                        Unsecured      2,843.00       2,510.33         2,510.33           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-11658        Doc 88      Filed 11/28/18     Entered 11/28/18 14:54:54              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $54,664.07         $34,083.35              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $22,400.00          $6,839.00              $0.00
 TOTAL SECURED:                                          $77,064.07         $40,922.35              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $53,838.90                $0.00            $0.00
 TOTAL PRIORITY:                                         $53,838.90                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,017.01                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $4,527.65
         Disbursements to Creditors                            $40,922.35

 TOTAL DISBURSEMENTS :                                                                      $45,450.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
